DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 8-12 and 15, it is unclear how the claimed projectile could function as disclosed without the programable electronics of the electronic payload comprising safe-and-arm electronics and/or a programmable digital delay, and a device that triggers the electronic payload.  
Regarding claims 12-15, it is unclear how the claimed projectile could function as disclosed without electrical conductors that conduct the electrical signals from the electrical contacts to the electronic payload, the electrical signals suitable for programming the programmable electronics. 
Claim 8-12, 14 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: a device that triggers the energetic payload; safe-and-arm electronics and/or a programmable digital delay.
Claims 12-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: electrical conductors that conduct the electrical signals from the electrical contacts to the electronic payload, the electrical signals suitable for programming the programmable electronics.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4 and 6-15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Paulic et al. (US 11,073,369 B2).
The applied reference has a common inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
Regarding claim 1, Paulic et al. disclose a supercavitating cargo round 100 (Figs. 1, 2, 5A, 5B), the supercavitating cargo round comprising: a body 206, the body having an aft end, a forward end, and a long axis defined therebetween, the body containing a payload compartment ; a nose 204 physically coupled to the forward end of the body 206, a forward end of the nose 204 terminating in a flat surface that is orthogonal to the long axis of the body, the flat surface dimensioned to function as a cavitator when the supercavitating cargo round moves at sufficient velocity in water; an energetic payload 212, wherein the energetic payload 212 is disposed in the payload compartment; an electronic payload 214, wherein the electronic payload is disposed in the payload compartment aft of the energetic payload, and wherein the electronic payload comprises a processor, electronics for implementing a digital delay or timing circuit (ESAF 534), and a device for triggering the energetic payload (initiator, “EFI” 536; ESAF 534;Fig. 7); a cap 208 for sealing the aft end of the body; a cap insulator 210 that physically couples, at a forward surface thereof, to the cap, the cap insulator comprising an electrically insulating material, and wherein the cap insulator comprises a plurality of vias (Fig. 3) extending therethrough, wherein a portion of each via proximal to an aft surface of the cap insulator comprises an electrically conductive material, the electrically conductive material forming electrical contact pads 322 (Fig.3), and wherein the electrical contact pads 322 form an electrical interface for receiving signals originating external to the supercavitating cargo round, wherein the signals comprise information for programming the processor; and a plurality of wires 324 , one wire thereof passing through each via and coupled, at a first end thereof, to the electrical contact pad of the associated via, the plurality of wires passing through the cap and electrically coupled, at a second end thereof, to the electronic payload (ESAF 534; Fig. 6), the wires 324 thereby conveying the signals received at the electrical contact pads 322 to the electronic payload.
Regarding claim 2, Paulic et al. disclose wherein the nose 204 is physically adapted to decouple from the body 206 during impact with a target.
Regarding claim 3, Paulic et al. disclose wherein the body 206 has a diameter of about 20 millimeters.
Regarding claim 4, Paulic et al. disclose wherein the electronic payload is a safe-arm and fire device (ESAF 534).	
Regarding claim 6, Paulic et al. disclose wherein the energetic payload 214 comprises high explosive such as PBXN-5.	
Regarding claim 7, Paulic et al. disclose wherein body 206 comprises high-strength steel.
Regarding claim 8, Paulic et al. disclose a supercavitating cargo round 100 (Figs. 1, 2, 5A, 5B), the supercavitating cargo round comprising: a body 206 containing a payload compartment; a nose 204 physically coupled to the forward end of the body, a forward end of the nose comprising a cavitator for creating a vapor cavity when the supercavitating cargo round moves at sufficient velocity in water; an energetic payload 212 disposed in the payload compartment; an electronic payload 214 disposed in the payload compartment aft of the energetic payload, the electronic payload 214 comprising programmable electronics (ESAF 534); and electrical contacts 322 for receiving electrical signals originating external to the supercavitating round while in a barrel or loader from which the supercavitating cargo round is fired; and electrical conductors 324 that conduct the electrical signals from the electrical contacts 322 to the electronic payload 214, the electrical signals suitable for programming the programmable electronics (ESAF 534).
Regarding claim 9, Paulic et al. disclose wherein the energetic payload comprises high explosive such as PBXN-5.
Regarding claim 10, Paulic et al. disclose wherein the electronic payload comprises safe-and-arm electronics (ESAF 534).
Regarding claim 11, Paulic et al. disclose wherein the electronic payload comprises a programmable digital delay (ESAF 534).
Regarding claim 12, Paulic et al. disclose a supercavitating cargo round 100 (Figs. 1, 2, 5A, 5B), the supercavitating cargo round comprising: a body 206 containing a payload compartment; a nose 204 physically coupled to the forward end of the body and physically adapted to separate from the body during impact with a target, a forward end of the nose comprising a cavitator for creating a vapor cavity when the supercavitating cargo round moves at sufficient velocity in water; an energetic payload 212 disposed in the payload compartment; an electronic payload 214 disposed in the payload compartment aft of the energetic payload, the electronic payload comprising programmable electronics (ESAF 534); and electrical contacts 322 for receiving electrical signals originating external to the supercavitating round while in a barrel or loader from which the supercavitating cargo round is fired, and further wherein the electrical contacts are electrically coupled to the energetic payload 212.
Regarding claim 13, Paulic et al. disclose wherein the electronic payload comprises safe-and-arm electronics and a device that triggers the energetic payload.
Regarding claim 14, Paulic et al. disclose wherein the electronic payload comprises a programmable digital delay (ESAF 534).

Regarding claim 15, Paulic et al. disclose wherein the energetic payload 212 comprises a high explosive such as PBXN-5.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5 are rejected under 35 U.S.C. 103 as being obvious over Paulic et al. (US 11,073,369 B2).
The applied reference has a common inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.
Regarding claim 5, Paulic et al. disclose wherein nose comprises a heavy tungsten alloy but does not specifically state that the tungsten alloy has a tungsten content of at least 90 weight percent.  To select at least at least 90 weight percent tungsten in the Paulic et al. tungsten alloy would have been obvious to try (§ 103. KSR Int'l. Co. v. Teleflex lnc., 127 S.Ct. 1742 (2007), so as to ensure sufficient penetration of the target casing. (Additionally, it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art, In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980), and it has also been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See the attached FORM-PTO 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES S BERGIN whose telephone number is (571)272-6872. The examiner can normally be reached M-F 9am - 5am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on 571-272-6874. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES S BERGIN/Primary Examiner, Art Unit 3641